Filed 6/28/16 Fusci v. Burke CA2/6

            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SECOND APPELLATE DISTRICT

                                             DIVISION SIX


STEPHEN FUSCI,                                                             2d Civil No. B265727
                                                                         (Super. Ct. No. SC041884)
     Plaintiff and Appellant,                                                (Ventura County)

v.

HOZIE BURKE et al.,

     Defendants and Respondents.




                   “[O]wner[s] of any easement in the nature of a private right-of-
way” have a duty to maintain and repair it. The cost is to be shared. (Civ. Code,
§ 845, subds. (a), (b).) In 2007 appellant Stephen Fusci entered into a stipulated
judgment to pay $6,000 as his contribution through the year 2027. The judgment
provided that he (the plaintiff in this action) “shall pay a one-time sum of Six
Thousand Dollars ($6,000) to the Ventavo Road Association, and each herein
defendant on behalf of his or her real property parcel releases plaintiff and his
parcel number 163-0-210-128 from any claims for contribution, including such
contributions as are described by current California Civil Code Section 845, at
any time prior to February 1, 2027, that being for a period of twenty years.”
              The parties agree that Fusci must pay $6,000—the issue is when.
Respondents contend that the payment was due at the time of judgment. Fusci
claims that his payment is due “at any time prior to February 1, 2027.” He
waited more than seven years, and then tendered $6,000, an amount he asserts is
“in full satisfaction of judgment.” In other words, Fusci contends that he had
what was in essence a $6,000 interest-free loan for the maintenance and repair of
the easement payable at any time over the ensuing 20 years. We think the trial
judge kind in characterizing this interpretation of the judgment as “nonsensical.”
We affirm.
                    FACTS AND PROCEDURAL HISTORY
              The parties own land in an unincorporated area of Ventura County
known as “Ventavo Ranches I” or “Ventavo Estates.” Their parcels are accessed
by a series of private roads over common easements in the community. Most of
the property owners formed an unincorporated association, the Ventavo Road
Association, to maintain the roadway easements and collect funding to do so.
Fusci, who did not participate in the association, filed lawsuits against the other
homeowners in the community. The parties entered into various settlement
agreements, one of which is the stipulated judgment in this case.
              The judgment was entered in 2007. Fusci paid the $6,000
referenced in the judgment in 2015. Respondents did not acknowledge Fusci’s
purported satisfaction of judgment because he had not paid any post-judgment
interest. (See Code Civ. Proc., § 685.020, subd. (a) [“[I]nterest commences to
accrue on a money judgment on the date of entry of the judgment”].) Fusci
moved for an order requiring them to acknowledge his satisfaction of the
judgment, which the trial court denied. The trial court ruled that Fusci owed
interest on the sum commencing on the date of judgment.
                                  DISCUSSION
              We construe a stipulated judgment de novo (In re Marriage of
Kelkar (2014) 229 Cal. App. 4th 833, 845), applying the general rules applicable


                                         2
to contract interpretation. (In re Marriage of Schu (2014) 231 Cal. App. 4th 394,
399.) Our fundamental goal is to effectuate the parties’ mutual intent, which we
infer, if possible, from the agreement’s written provisions. (State v. Continental
Ins. Co. (2012) 55 Cal. 4th 186, 195.) If “clear and explicit,” the contractual
language governs. (Bank of the West v. Superior Court (1992) 2 Cal. 4th 1254,
1264, citing Civ. Code., § 1638.)
              There is only one reasonable interpretation of the language at issue,
which is that Fusci owed $6,000 upon entry of judgment. The phrase “at any
time prior to February 1, 2027” is susceptible of more than one meaning only
when isolated from its context. This does not render it ambiguous. (State v.
Continental Ins. Co., supra, 55 Cal.4th at p. 195.)
              The sentence sets forth each side’s consideration for the agreement:
Fusci agreed to “pay a one-time sum of [$6,000] to the Ventavo Road
Association,” and respondents agreed to release Fusci and his real property “from
any claims for contribution . . . at any time prior to February 1, 2027.” The final
clause of the sentence makes no sense under Fusci’s interpretation. One does not
“pay a one-time sum . . . for a period of 20 years.” One could, however,
“release . . . any claims . . . for a period of 20 years.” Particularly when the
person benefitting from the release “has the option to renew this benefit for two
additional periods of twenty years each,” as the next sentence of the stipulated
judgment provides.
              Because the stipulated judgment did not specify when Fusci’s
$6,000 payment was due, it was due when the judgment was entered. (See Civ.
Code, § 1657 [where performance under a contract consists of paying a certain
amount of money and “no time is specified for the performance,” the
payment “must be performed immediately”].) Fusci’s tender did not satisfy the
judgment because it excluded post-judgment interest.




                                          3
                                 DISPOSITION
             The order denying Fusci’s motion for order of acknowledgment of
satisfaction of judgment is affirmed. Costs to respondents.
             NOT TO BE PUBLISHED.




                                            PERREN, J.


We concur:



             YEGAN, Acting P. J.



             TANGEMAN, J.




                                        4
                                Rocky J. Baio, Judge

                         Superior Court County of Ventura
                        ______________________________


            Robert G. Foote for Plaintiff and Appellant.

            Manfredi, Levine, Eccles, Miller & Lanson and Matthew R. Eccles for
Defendants and Respondents.